Case 1:20-cr-00023-H-BU Document 292 Filed 12/10/20                Page 1 of 1 PageID 774



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 ABILENE DTVISION

UNITED STATES OF AMERICA,
     Plaintiff.

                                                           NO. l:20-CR-023-08-H

DANIELLE LAMONTE JOHNSON,
     Defendant.


                  ORDER ACCEPTING REPORT AIID RECOMMENDATION
                     OF TIIE I.INITED STATES MAGISTRATE JUDGE
                            CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilry, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of serrice in accordance with 28 U.S.C.

0   636OXl), the undersigned Distria Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         DatedDecember     /D   2020




                                            JAME        SLEY HENDRIX
                                                    D STATES DISTRICT JUDGE
